This is an appeal from the Municipal Court of Columbus. Appellant was convicted of operating a vehicle while under the influence of alcohol.
The first assignment of error relates to the trial court's refusal to suppress test results and testimony as to statements of appellant. Reliance is placed on Miranda v. Arizona (1966),384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602. In our opinion, the punishment for the offense charged is not now such as to bring this case within constitutional limitations on custodial interrogation. Of course, the denial of the right to counsel, interrogation against the will of the accused, and similar practices are proper factors in determining whether a statement is involuntary and entitled to be excluded on that ground. However, in the present case, we find no error in admitting the evidence. *Page 39 
The second assignment relates to exclusion of questioning as to a presumption contained in the Columbus ordinance. We find no prejudicial error.
The judgment of the Municipal Court will be affirmed.
Judgment affirmed.
DUFFY, DUFFEY and TROOP, JJ., concur.